Citation Nr: 1039317	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-35 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for head injury residuals.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin
INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2005 by the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office (RO). 

In the interest of procedural clarity, the Board deems it 
necessary to indicate that the Veteran's claim was filed with the 
RO in St. Petersburg, Florida, brokered to the RO in Seattle, 
Washington (for development and adjudication), and then returned 
to the St Petersburg RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran presently seeks to establish service connection for 
head injury residuals and an acquired psychiatric disorder, to 
include depression and PTSD.

Specifically, the Veteran maintains that while stationed aboard 
the USS Waterford ARD-5 she hit her head on a ship staircase.  
Service treatment records confirm that the Veteran did have a 
concussion while in service.  A statement was also received from 
a friend who served with the Veteran and who reported observing 
the Veteran strike her head and briefly go unconscious.  He 
recalled that between June and October 1984 the Veteran struck 
her head on a deck of the ship.  He indicated that she stumbled 
back and immediately collapsed into a ladder and momentarily 
blacked out.  The friend indicated that he drove the Veteran home 
and observed her acting strangely, and he then took her to the 
base hospital.  He indicated that a CAT scan was performed and 
the Veteran was diagnosed with a concussion.

The Veteran has also reported being "sexually abused" while in 
service, but other than naming the alleged perpetrator, the 
Veteran has been unable to recall any of the details of the 
alleged assault, indicating that she had only began recalling 
small memories of the incident in her therapy sessions and could 
not remember any details.

 These events form the basis for the Veteran's respective service 
connection claims.  

Service treatment records show that in May 1983, the Veteran was 
found unconscious on the quarterdeck.  The length of her 
unconsciousness was unknown; and when help arrived, the Veteran 
reported having been on the telephone and felt dizzy.  
Unfortunately, while it was reported that the Veteran was seen in 
the emergency room, no such records have been obtained.  In July 
1985, the Veteran underwent a diagnostic laparoscopy, but it was 
noted that her past medical history was unremarkable and no 
mention of any concussion.  Nevertheless, on her medical history 
survey completed in May 1986 in conjunction with her separation 
physical the Veteran reported that she had been treated two years 
earlier for a slight concussion, but stated that everything had 
checked out.  In a statement received in April 2005, the Veteran 
indicated that following the incident, she began having lots of 
headaches, and that she got out of service approximately a year 
later.  It is noted that on the Veteran's medical history survey 
she denied having frequent headaches.  

The Veteran reported that following service, she began having 
headaches and another CAT scan was performed.  The Veteran 
reported being treated at Lakeside Alternatives where she was 
diagnosed with depression (but the records have unfortunately 
been destroyed).  The Veteran has reported that her medical 
problems have continued following service including depression, 
seizures and a stroke.  She relates these conditions back to her 
head injury in service.

A review of the claims folder suggests that additional records 
might be outstanding that could assist the Veteran in 
substantiating her claim.  The Veteran has reported being treated 
at the base hospital on the Naval Submarine Base New London, in 
Groton, Connecticut, in approximately October 1983, and her 
friend recalled her head injury occurring between June and 
October 1984.  While some service treatment records are already 
of record, it is unclear whether there are emergency room records 
that have not yet been obtained.

The Veteran has also indicated that relevant Social Security 
Administration (SSA) medical records may exist that have not been 
associated with the claims folder.  See Appeal to the Board of 
Veterans' Appeals (VA Form 9).  

There is also medical evidence of record, which strongly suggests 
the Veteran commenced VA treatment as early as May 2002 and that 
she "was admitted to a Florida hospital," in April 2002; 
however, no VA treatment records dated between May 2002 and June 
2004 are of record.  See VA Neurology Consult Note, June 24, 
2004.  

Additionally, the Board finds that August 2002 and April 2005 
notice letters are inadequate for a claim, such as this one, that 
seeks to establish service connection for PTSD, based on an in-
service sexual assault (or such an attempt).  As the Veteran's 
claim is based, at least in part, on a claimed in-service sexual 
assault (or attempted assault), VA has a heightened notification 
obligation and must inform the Veteran that alternative forms of 
evidence (i.e., evidence other than service records) may serve to 
corroborate an account of personal assault, as well as suggest 
potential sources for such evidence.  38 C.F.R. § 3.304(f); see 
also Gallegos v. Peake, 22 Vet. App. 329 (2008).  What is more, 
VA must assist the Veteran submit evidence from alternative 
sources, by providing additional time for such submission after 
an adequate notice letter has been provided.  Id.  Although the 
Veteran was provided notification of the elements necessary to 
establish service connection for PTSD and given a PTSD 
information form, the Board finds the provided notice to be 
inadequate for a PTSD claim based on personal assault and such 
notice must be provided to the Veteran before any further claims 
adjudication.  

Additionally, the Board concludes that the Veteran should be 
provided with an appropriate VA examination to determine if she 
has any current head injury residuals, such as a seizure 
disorder, that are related to her head injury while in military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability may be associated with in-service injuries for 
the purposes of a VA examination).
 
It is also noted that the Veteran was treated for depression on 
one occasion in service in August 1982, although she denied 
having any depression at separation and was found psychiatrically 
normal on her separation physical.  Following service, the 
Veteran has been diagnosed with several psychiatric disorders 
including major depressive disorder and PTSD.  Given her in-
service treatment for depression, her allegation of an in-service 
personal assault (or such an attempt) by a senior service member, 
and her multiple diagnosed psychiatric disorders, the Board finds 
that the Veteran should be provided an appropriate VA 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA 
notification letter, informing her of the 
information and evidence required to 
substantiate a service connection for an 
acquired psychiatric disorder, to include 
depression and PTSD.  The letter should be in 
accordance with 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f), 
as required for PTSD claims based on in-
service personal assault or harassment.  In 
particular, the notice must advise the 
Veteran that evidence from sources other than 
her service records and evidence of behavior 
changes may constitute credible supporting 
evidence of the in-service stressor.  Then 
allow the Veteran the opportunity to furnish 
this type of evidence or to advise VA of 
potential sources of such evidence.

2.  The AMC/RO should contact the Veteran, to 
ascertain the medical facility(ies), and 
provider(s), at which she received treatment 
related to any (i) head injury residuals 
and/or (ii) acquired psychiatric disorder, to 
include depression and PTSD, as well as the 
approximate month and year of any such 
treatment, to include the hospitalizations 
referenced in the June 24, 2004 VA Neurology 
Consult Note.  Utilizing the information 
provided by the Veteran, the AMC/RO should 
undertake all appropriate efforts to attempt 
to obtain these records.

3.  The AMC/RO should obtain all the 
Veteran's VA treatment records, to include 
hospitalization records, from the VA Medical 
Centers in Orlando and Tampa, Florida related 
to any treatment of (i) head injury residuals 
and/or (ii) acquired psychiatric disorder, to 
include depression and PTSD, dated from May 
2002 to June 2004.  If records of this era 
are stored at a separate facility, a 
request for these records should be made 
to the appropriate repository.   A 
negative response should be requested if 
no records are available.

4.  The AMC/RO should also obtain all VA 
treatment records prior to May 2002 (if any) 
and from April 2005 to the present.

5.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request that it 
conduct a search for any of the Veteran's in-
patient, and/or emergency medical records, 
generated at the hospital located on Naval 
Submarine Base New London, in Groton, 
Connecticut, dated (i) in October 1983 and 
(ii) between June and October 1984, related 
to any head injury or similar condition.  The 
request for these records should contain 
the appropriate identifiers, noting the 
Veteran's name changes and variations.  
A negative response should be requested 
if no records are available.

6.  The AMC/RO should obtain from the Social 
Security Administration the records pertinent 
to the Veteran's claim for Social Security 
disability benefits and any medical records 
concerning that claim.  All efforts to 
obtain the records should be fully 
documented, a negative response should 
be requested if no records are 
available.

7.  After the aforementioned development 
has been completed and all records, 
and/or any negative response(s), 
associated with the claims folder, the 
Veteran should be afforded a VA examination 
to determine the current nature and etiology 
of any head injury residuals.  The claims 
folder should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
record the full history of the Veteran's head 
injury residuals, including the Veteran's 
account of the etiology of her disability, 
and should determine whether it is at least 
as likely as not (50 percent or greater) that 
the Veteran has any residual disability as a 
result of her head injury in service.  A 
complete rationale should be provided for any 
opinion expressed.
 
8.  After the aforementioned development 
has been completed and all records, 
and/or any negative responses, 
associated with the claims folder, the 
Veteran should be afforded a VA examination 
to determine the current nature and etiology 
of any acquired psychiatric disorder, to 
include depression and PTSD.  The claims 
folder should be reviewed by the examiner.  
The examiner should record the full history 
of the Veteran's acquired psychiatric 
disorder, to include depression and PTSD, 
including her account of the etiology of the 
disability.  



The VA examiner's opinion should specifically 
address the following:

a)  Diagnose all current acquired 
psychiatric disorders.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to the Diagnostic and Statistic 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  If a PTSD diagnosis is warranted, 
specify if the Veteran's claimed in-
service personal assault (or attempted 
assault) serves as a basis for this 
diagnosis.

d)  Discuss whether any current acquired 
psychiatric disorder, other than PTSD, to 
include depression, is at least as likely 
as not (i.e. at least a 50 percent 
probability) related to the Veteran's 
period of service.

The requested opinions and rationale should 
be clearly stated.  If any studies are 
necessary, they should be performed and all 
findings reported in detail.

9.  The AMC/RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

10.  The AMC/RO will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
and provided an appropriate period of time to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



